Citation Nr: 1621267	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-33 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a fractured nose.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disability.


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1971 in the United States Marine Corps.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has asserted that he fractured his nose during service in 1970 and that he currently has residuals from that fracture, to include congestion, sinus problems, and frequent colds.  See Bd. Hrg. Tr. at 7.  He stated that he first received treatment for pneumonia at the Portland VA Medical Center in 1988 and that magnetic resonance imaging (MRI) at that time revealed that he had a broken nose.  See Bd. Hrg. Tr. at 8.  See Bd. Hrg. Tr. at 8.  He has indicated that he had not had any injuries to his nose except for the in-service injury in 1970.  See Bd. Hrg. Tr. at 8.  After it was discovered that he had a broken nose, he stated that he underwent surgery in the 1988 to 1990 timeframe and that his doctors told him that his symptoms were related to the broken nose.  See Bd. Hrg. Tr. at 14-15.

Currently, the claims file includes VA treatment records dated from 1994 to November 2013.  It is unclear whether any attempts were made to obtain any records dated prior to 1994, to include any records from the Portland VA Medical Center.  In addition, there does not appear to have been any attempts made to obtain the records pertaining to the Veteran's nasal surgery.  Therefore, the Board finds that remand is necessary to obtain these records.

The Veteran has also asserted that he has a right knee disability as a result of an injury he sustained in the parking lot of the Portland VA Medical Center on July 21, 2008.  He has asserted that the delay in treatment of his right knee by VA caused him additional disability.  He has stated that his primary care physician at VA told him that his knee was normal and that nothing was wrong.  See Bd. Hrg. Tr. at 24.  He has also reported that he went to Emanuel Medical Center and was told that his knee problems were secondary to his feet.  See Bd. Hrg. Tr. at 25.  The Veteran further indicated that he was eventually referred to an orthopedist in May 2010, who discovered he had osteoarthritis, and that he underwent surgery.  See Bd. Hrg. Tr. at 26-27.  

To date, there have been no attempts made to obtain the Veteran's treatment records from Emanuel Medical Center.  In addition, the Board finds that a VA examination and medical opinion are needed to make a determination on this issue.  

In addition, the Veteran testified that he may have filed a claim under the Federal Tort Claims Act (FTCA) based on the same events in June 2010.   If he did file a FTCA claim, certain medical records or other evidence may have been generated in connection with the FTCA claim, and such evidence should be obtained if possible. Therefore, the AOJ should contact VA's General Counsel or other appropriate entity for any medical records and/or opinions prepared in the context of the denial, settlement, or litigation of any tort-related claim.
Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his nose and right knee, to include the nasal surgery that occurred in the 1988 to 1990 timeframe and records from the Emanuel Medical Center.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Portland VA Medical Center and its archives dated from 1988 to 1994 and from August 2010 to the present.

2.  The AOJ clarify whether the Veteran filed a Federal Tort Claims Act (FTCA) claim. 

If the Veteran did file a FTCA claim, the AOJ should contact VA's General Counsel  or other appropriate entity for any medical records or other evidence prepared in the context of the denial, settlement, or litigation of any tort-related claim.  Specifically, the AOJ should obtain copies of any pleadings, judgments, etc., along with any underlying medical records and/or opinions not protected by privilege, that were prepared in the context of denial, settlement, or litigation of the tort claim.  Once obtained, these records should be associated with the file. 

If no records are available, a response to that effect is required and should be documented in the file.

3.  After the foregoing development has been completed, the Veteran should be afforded a VA examination in connection with his §1151 claim for a right knee disability.  The entire claims file should be made available to and be reviewed by the examiner.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has any additional right knee disability as a result of the injury that occurred on July 21, 2008, to include any delay in the treatment of the right knee.  

If there is additional disability, he or she should state whether the additional right knee disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA. The examiner should specifically address the Veteran's contention that he has an additional disability due to the delay in treatment of his right knee.  In particular, the Veteran has claimed that a VA physician told him that his knee was normal and that he was later referred to an orthopedist in May 2010 who discovered that he had osteoarthritis.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  This may include a VA examination or medical opinion to address the residuals of the Veteran's fractured nose, if deemed necessary.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




